—In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights, the appeal is from an order of the Family Court, Queens County (Lauria, J.), dated April 3, 1997, which denied the father’s motion to vacate the order of termination entered upon his default in appearing at the fact-finding hearing.
Ordered that the order is affirmed, without costs or disbursements.
It is well settled that the decision to relieve a party of an order entered upon his or her default is a matter left to the sound discretion of the court. A party seeking to vacate such an order must establish that there was a reasonable excuse for the default and a meritorious defense (see, Matter of Ann D., 239 AD2d 575; Matter of Latisha I., 238 AD2d 340; Matter of Naajila J., 235 AD2d 540; Matter of Tyrone W., 223 AD2d 367). Under the circumstances here, the Family Court did not improvidently exercise its discretion in refusing to vacate the father’s default in appearing at the fact-finding hearing, since the father’s conclusory, unsupported allegations failed to demonstrate either of these requisite elements.
The father’s remaining contentions are without merit. Thompson, J. P., Krausman, Goldstein and Luciano, JJ., concur.